Citation Nr: 0531985	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  00-08 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty for training from March 
1975 to August 1975 and on active duty from February 1978 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for a left knee disorder and a back 
disorder.

The veteran filed his original claim for service connection 
for a left knee disorder and a back disorder in June 1999.  
In a September 1999 rating decision, the RO denied the 
claims.

The veteran filed to reopen his claim in November 1999.  
Following the denial by the RO in January 2000, the veteran 
submitted a notice of disagreement in March 2000 and timely 
perfected his appeal in April 2000.

In April 2001, the Board remanded this claim back to the RO 
due to an insufficient statement of the case (SOC) and 
instructed the RO to adjudicate the veteran's claims on the 
merits.

In August 2002 the veteran participated in a Central Office 
Hearing.  A transcript of that hearing has been associated 
with the claims folder.

In October 2002 the Board issued a development memorandum 
that requested the RO gather more information from the 
veteran regarding his claim.  In September 2003, the Board 
remanded this claim due to the holding in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003) which stated that the Board could not 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.


The Board notes that in a statement dated January 2002, the 
veteran reported that he wished to file a new claim for 
service connection for depression, a neck condition, 
headaches, sleep apnea, memory loss and ulcers.  These claims 
are referred back to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran's current left knee disorder is not the 
result of a disease or injury in service.

2.  The veteran's current back disorder is not the result of 
a disease or injury in service


CONCLUSION OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102 (2005) [reasonable doubt 
resolved in veteran's favor].  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  In a letter dated May 2001, the RO 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The May 2001 
letter informed the veteran that VA would assist him in 
obtaining evidence to support his claim.  These items 
included medical records, employment records or records from 
other Federal agencies.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The May 2001 letter requested the veteran provide 
the names, of the people, agencies or companies who had 
relevant records.  This request in included the addresses, 
approximate time frame and the conditions for which he was 
treated.  The May 2004 letter issued by the RO informed the 
veteran that VA needed copies of all available records 
pertaining to his work-related injuries.  He was requested to 
complete an authorization form so that VA could obtain his 
treatment records from Owens Corning in 1996.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The RO's 
May 2004 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In addition, the 
October 2001 and July 2005 Supplemental Statements of the 
Case contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which included such notice.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper VA process.  See 
Pelegrini, 18 Vet. App. At 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.



III.  Background

The veteran's service medical examinations conducted in 
January 1975, July 1975 and February 1978 did not reflect 
complaint or treatment for a back disorder or a left knee 
disorder. 

Service medical records dated March 1978 reflected treatment 
for complaints of back pain and left knee pain.  The examiner 
noted that the veteran had lifted heavy objects the day prior 
to his being seen.  A small abrasion was noted on the 
anterior tibia surface below the left patella region.  No 
swelling or tenderness over the patella region was noted.  A 
neurological examination was noted to be within normal 
limits.  Mild muscle spasm was noted over T-10 - L-3 with 
some moderate paraspinal facet tenderness.  In July 1978 the 
veteran was seen with complaints of a painful left knee for 
the prior four months.  He stated his left knee "gave out" 
and was painful upon bending.  The veteran reported an old 
injury to his left knee at the age of 12 with continuing 
problems with his left knee.  The examiner noted pain and 
tenderness at the sub-patella bursae with slight edema and 
mild crepitus with extension and flexion of the knee.  Post 
trauma of the left knee was ruled out.  An x-ray revealed 
femoral condyles and tibial plateaus were intact.  There was 
no evidence of fracture or joint abnormality.  No effusion 
was identified and there was no evidence of a loose body.  In 
August 1978 the veteran was again seen with complaints of his 
left knee "giving out" during prolonged standing, walking 
or running for the prior six months.  He complained of pain 
occasionally.  Upon examination, the x-rays from July 1978 
were reviewed and the left patella was easily moved.  The 
examiner noted possible bursitis.

The veteran's separation examinations in December 1978 did 
not indicated that the veteran suffered from a left knee or 
back disorder.  The veteran noted that his feet were "bad" 
since his induction into the Army.  The examiner indicated 
that the veteran had no defects prior to his separation.  The 
veteran stated that his health was "good".  No indication 
was made regarding left knee or back trouble.

VA medical records dated December 1982 indicated that the 
veteran was seen with complaints of a stiff neck and pain 
that appeared to radiate down his back causing low back pain.  
The examiner noted that the veteran experienced sudden upper 
back pain while climbing a ladder at work the day before.  
The veteran denied extremity weakness, loss of motion of 
shoulder and nervous episodes.  The shoulder had full range 
of motion with tenderness in upper thoracic and lower 
cervical spine with mild muscle spasm noted.

A VA nursing note dated March 1996 indicated that the veteran 
received Motrin for his left knee pain.  Staples were still 
present in incisions on the left knee, with no redness noted 
but the veteran had complained of swelling earlier.

Private medical records from Lawrence E. Rubin, M.D. dated 
July 1997 stated that the veteran, while working for Owens 
Corning, tripped over a machine and landed on his left knee, 
twisting his left side.  Since then, he complained of low 
back pain, which radiated to the left lateral thigh and was 
associated with numbness in the left foot.  He complained of 
left knee pain and stated that the left knee occasionally 
gave out.  The veteran reported history of a partial lateral 
meniscectomy and chondroplasty on his right knee in 1996.  He 
also injured his neck and low back in a work-related accident 
in October 1996.  He had a history of a bulging disc at L5-S1 
from a work-related accident in September 1996.  He was not 
taking any medications at the time of the examination.  The 
examiner's impression was no herniated disc, the presence of 
low back and left knee strain, and to rule out 
chondromalacia, patella, left knee.

X-rays dated July 1997 of the lumbar spine indicated no 
fracture and no subluxation.  Moderate dextroscoliosis was 
noted that could have been secondary to muscle spasm.  Left 
knee views showed no fracture or dislocation.  No joint 
abnormalities were seen and the impression was an 
unremarkable study.

In August 1997 the veteran underwent Magnetic Resonance 
Imaging (MRI) of the lumbar spine.  The examiner's impression 
was very early degenerative disc disease at the L4-5 and L5-
S1 levels and a mild degree of bulging of the disc annulus at 
the L4-5 level.

A September 1997 follow-up report from Dr. Rubin indicated 
the veteran continued to experience low back pain that 
radiated into the left knee.  He also complained that the 
left knee continued to give out on him and that the left knee 
made popping noises.  The examiner's impression was to rule 
out internal derangement and meniscal tear of the left knee 
and a herniated disc at L5-S1.  MRI of the left knee showed a 
partial tear in the posterior horn of the lateral meniscus 
that extended inferiorly to involve the inferior articular 
surface.

The veteran was seen in October 1997 by Dr. Rubin.  The 
veteran complained of low back pain and persistent left knee 
pain.  Examination of the left knee revealed a decreased 
range of motion.  McMurray's test was positive.  Examination 
of the back revealed pain on flexion, extension, lateral tilt 
and rotation of the trunk.  Straight leg raising tests and 
sitting root tests were both negative bilaterally.  The 
impression was a meniscal tear of the left knee and a 
herniated disc at L4-5.

A left knee x-ray from the Baltimore VAMC dated August 1999 
demonstrated degenerative findings which were noted as mild 
relative to the veteran's age.  There was no acute fracture, 
dislocation or other significant bone, joint or soft tissue 
abnormality.  MRI of the left knee showed a posterior horn 
lateral meniscus tear and a posterior horn medial meniscus 
tear.  X-rays of the lumbosacral spine indicated the lumbar 
vertebral bodies were in satisfactory alignment.  There was 
no evidence of fracture, destructive process or degenerative 
disease.  MRI of the lumbar spine in November 1999 revealed 
degenerative disc disease involving the lower lumbar spine 
with small focal posterior bulge at L4-5 and L5-S1 and 
annular tear at L3-4 and L4-5.  There was no evidence of 
spinal or foraminal stenosis and no compression of the nerve 
roots was identified.

The veteran participated in a VA examination in February 
2005.  Examination of the veteran's back revealed mild to 
moderate scoliosis with tightness of the left side more than 
the right.  He complained that his lower back was tender with 
numbness about the medial buttocks and in the rectal area.  
Examination of the veteran's knees revealed flexion to 90 
degrees.  Deep tendon reflexes including ankle jerk and knee 
jerk were 2+ (average; normal) bilaterally.  Motor function 
revealed that there was hardly any push of any kind on the 
left lower extremity and no push against any pressure from 
the examiner's hand even with no resistance and just against 
gravity.  The veteran did not push at all.  The examiner 
noted good muscle tone of his legs and thighs and no 
noticeable muscle atrophy.  The inability to perform any 
motor function of the left lower extremity during this part 
of the examination was noted as inconsistent with the 
muscular appearance of his left lower extremity.

Sitting straight leg raises with regard to the right knee 
were unremarkable.  The left knee raises caused the veteran 
to complain of pain of the lower back and left knee when the 
knee was up to 60 degrees and the veteran resisted 
straightening the knee with less than 15 degrees of full 
extension.  There was no joint effusion of the knees.  There 
was patello-femoral compression pain of the left knee but no 
instability of his left knee was found.  Ligaments checked in 
at 30 degrees, 90 degrees of flexion and full extension were 
stable.  The examiner was unable to perform the McMurray's 
test.  The examiner could only flex the veteran's left knee 
approximately 30 degrees and 120 degrees on the right knee 
but when flexing the right knee and hip, the veteran 
complained of lower back pain and resisted full flexion of 
the right knee and hip.

X-rays of the lumbar spine showed normal physiologic 
curvature without significant spondylolisthesis.  There was 
mild diffuse osteopenia and the thoracolumbar junction had 
mild degenerative disease with minimal disc space narrowing 
and early endplate osteophytes at T-12-L1.  Minimal anterior 
wedging could have been secondary to the osteopenia and 
degenerative disease.  Pedicles were normal.  The impression 
was thoracolumbar junction degenerative disease.   X-rays of 
the knees indicated no fracture, dislocation or bone 
destruction.  No soft tissue abnormality was noted.

The examiner concluded that after a thorough review of the 
claims folder, it was less likely than not that the veteran's 
present left knee condition and back condition were the 
result of any incident that occurred in the military 
including but not limited to the lifting injuries sustained 
by the veteran in March 1978.





IV.  Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137. 

In a recent opinion, VA's General Counsel held, in part, that 
38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 
to the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel indicated that the claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Accordingly, the General Counsel 
held that section 3.304(b) is therefore invalid and should 
not be followed.  See VAOPGCPREC 3-2003 (2003).  The Board 
also notes that the Court of Appeals for the Federal Circuit 
reached the same conclusion in 2004, by holding that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir., 2004).  The Court went further to hold that "if 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim is one for service 
connection" rather than for service-connected aggravation.  
Id. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.306 (2005); Green v. Derwinski, 1 
Vet. App. 320 (1991).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.306 (2005).

V.  Reasons and Bases

Left Knee Disability

The Board initially notes that service medical records dated 
March 1978 indicated the veteran had sustained a left knee 
injury at the age of 12.  The veteran did not note this event 
on his service entrance examination, nor did the examiner 
find any left knee disability existed upon entrance into 
service.  As such, the veteran is presumed to have been in 
sound condition upon entrance into the military.  See 38 
U.S.C.A. § 1153 (West 2002 & Supp. 2005); 38 C.F.R. § 3.306 
(2005).

With regard to Hickson element (1), medical evidence of a 
current disability, the veteran has provided sufficient 
medical evidence to substantiate that he has a partial tear 
of the posterior horn of the lateral meniscus of the left 
knee and some chondromalacia patella of the left knee.  The 
Board concedes that the veteran currently suffers from a left 
knee disorder.
With regard to Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Board notes the 
veteran's service medical records identify treatment for 
complaints of left knee pain in March, July and August 1978.  
As such, the Board concedes that the veteran was treated for 
left knee pain while in service.

Finally, Hickson element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, has not been satisfied.  A thorough 
review of the medical evidence of record, including a VA 
nursing note dated March 1996, private medical records from 
Lawrence E. Rubin, M.D. dated July 1997 through August 1999 
and VA medical records from August 1999.  All of these 
records substantiate the veteran's claim that he suffers from 
a current left knee disorder, however, the examiners in each 
of the above referenced medical documents did not state that 
the veteran's current disorder is related to the injury he 
sustained in March 1978 while in service.

The Board notes that the veteran's separation examination 
conducted in December 1978 did not note a continuing problem 
with the left knee.  As such, the Board observes that the 
left knee problem had resolved at the time of discharge.

The veteran was also asked to provide VA with an 
authorization form to obtain his treatment records from work-
related injuries at Owens Corning in 1996.  The veteran 
failed to submit an authorization form.  The Board notes that 
the duty to assist is not always a one-way street.  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   

Additionally, the VA examiner in February 2005 found that 
after thoroughly reviewing the veteran's claims folder that 
his current left knee disability was less likely than not 
related to the injury he sustained in service.  The Board 
also notes that the veteran did not seek treatment for his 
left knee until March 1996, 18 years after his discharge from 
active duty.  Medical evidence that the veteran's left knee 
disorder continued the year after his discharge has not been 
submitted.  As such, the Board concludes that the veteran's 
current left knee disorder is not related to any incident in 
service.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a left knee 
disorder must be denied.  See 38 U.S.C.A §5107 (West 2002 & 
Supp. 2005).

Back Disorder

With regard to Hickson element (1), medical evidence of a 
current disability, the veteran has provided sufficient 
medical evidence to substantiate that he currently suffers 
from mild to moderate scoliosis with tender muscles, mild 
diffuse osteopenia, degenerative disease at the thoracolumbar 
junction with minimal disc space narrowing and early endplate 
osteophytes at T12-L1.  The Board concedes that the veteran 
currently suffers from a back disorder.
With regard to Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Board notes the 
veteran's service medical records dated March 1978 indicated 
that the veteran was seen with complaints of back pain after 
lifting heavy objects.  As such, the Board concedes that the 
veteran was treated for back pain in service.

Finally, Hickson element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, has not been satisfied.  A thorough 
review of the medical evidence of record, including VA 
medical records dated December 1982, private medical records 
from Lawrence E. Rubin, M.D. dated July 1997 and VAMC records 
dated August 1999.  All of these records substantiate the 
veteran's claim that he suffers from a back disorder, 
however, the examiners in each of the above referenced 
medical documents did not state that the veteran's current 
disorder is related to the injury he sustained in March 1978 
while in service.

The Board notes that the veteran's separation examination 
conducted in December 1978 did not note a continuing problem 
with his back.  As such, the Board observes that the back 
problem had resolved at the time of discharge.

The veteran was also asked to provide VA with an 
authorization form to obtain his treatment records from work-
related injuries at Owens Corning in 1996.  The veteran 
failed to submit an authorization form.  The Board notes that 
the duty to assist is not always a one-way street.  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   

Additionally, the VA examiner in February 2005 found that 
after thoroughly reviewing the veteran's claims folder that 
his current back disorder was less likely than not related to 
the injury he sustained in service.  The Board also notes 
that the veteran did not seek treatment for his back until 
December 1982, 4 years after his discharge from active duty.  
Medical evidence that the veteran's back disorder continued 
the year after his discharge has not been submitted
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a back disorder 
must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 
2005).


ORDER


Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


